t c no united_states tax_court aron b katz and phyllis a katz petitioners v commissioner of internal revenue respondent docket nos filed date p-h a calendar_year taxpayer owned interests in several calendar_year partnerships p-h filed a bankruptcy petition on date p-h included the portions of his distributive shares attributable to the period prior to his bankruptcy filing on his separately filed income_tax return the remainder of those distributive shares were reported by p-h’s bankruptcy_estate held the manner in which the distributive_share of a partner in bankruptcy is allocated between the partner and the bankruptcy_estate is not a partnership_item under sec_6231 i r c accordingly such allocation need not be resolved in a partnership-level proceeding pursuant to the uniform audit and litigation procedures of secs i r c held further where a partner’s bankruptcy_estate retains beneficial_ownership of a partnership_interest as of the close of the partnership taxable_year the partner’s distributive_share for the entire partnership taxable_year is reportable by the bankruptcy_estate see sec_706 sec_1398 i r c -- - laurence fe nemirow josh o ungerman and william r cousins iii for petitioners james b b archie for respondent opinion vasquez judge this matter is presently before the court on petitioners’ motion to dismiss for lack of jurisdiction in the event petitioners’ motion to dismiss is not granted the parties have filed cross-motions for summary judgment’ pursuant to rule as discussed below we shall deny petitioners’ motion to dismiss and motion for summary_judgment and we shall grant summary_judgment in favor of respondent background petitioners resided in boulder colorado at the time their petition was filed in this case the following summary of the relevant facts is based on the parties’ stipulations and attached exhibits ' the motions were originally filed as motions for partial summary_judgment yet subsequent to the filing of these motions the parties settled with respect to all other issues remaining in the case accordingly we drop the partial modifier and treat the motions as requesting summary_judgment in favor of the movant unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure during petitioner aron b katz mr katz held limited_partnership interests in a number of partnerships each of the partnerships used the calendar_year for tax reporting purposes as did mr katz on date mr katz commenced a bankruptcy proceeding in the u s bankruptcy court for the southern district of new york by filing a petition for relief under chapter of the u s bankruptcy code mr katz did not make an election under sec_1398 d to bifurcate his taxable_year into two short taxable years on account of his bankruptcy filing accordingly mr katz’ individual_income_tax_return for on which he claimed the status of a married_person filing separately covered the entire calendar_year on account of mr katz’ bankruptcy proceeding some of the partnerships undertook an interim closing of the books with respect to mr katz’ partnership_interest in determining his distributive_share of partnership tax items for in doing so each of these partnerships subdivided the distributive_share determined in respect of mr katz’ interest for the entire partnership taxable_year the calendar_year distributive_share into two categories the first consisted of those items attributable to the period prior to date the prepetition items and the second consisted of those items attributable to the remainder of the calendar_year the postpetition items q4e- the prepetition items were specifically allocated to mr katz in his individual capacity while the postpetition items were allocated to mr katz’ bankruptcy_estate a number of partnerships however made no attempt to subdivide the calendar_year distributive_share between mr katz and his bankruptcy_estate rather each of these partnerships issued a schedule_k-1 partner’s share of income credits deductions etc to mr katz reflecting the entire calendar_year distributive_share with respect to these partnerships mr katz undertook an interim closing of the books on their behalf allocating the prepetition items to himself and the postpetition items to his bankruptcy_estate mr katz explained each such allocation through a form_8082 notice of inconsistent treatment or administrative_adjustment_request aar attached to his tax_return the prepetition items from the calendar_year distributive shares which were allocated to mr katz in the manner described above resulted in losses totaling dollar_figure the prepetition partnership losses this amount made up most of the dollar_figure net_operating_loss nol mr katz reported for his taxable_year the bulk of the prepetition partnership losses was generated by a partnership entitled century centre associates ltd this partnership allocated dollar_figure of overall loss to mr katz with respect to the period prior to date while allocating to mr katz’ bankruptcy_estate dollar_figure of overall income with respect to the remainder of - - by notice_of_deficiency respondent disallowed the nol carryovers petitioners deducted on their jointly filed income_tax returns for tax years through to the extent that the carryovers were attributable to the prepetition partnership losses respondent contends that the prepetition partnership losses belonged to and were properly reportable by mr katz’ bankruptcy_estate as opposed to mr katz individually no notice of final_partnership_administrative_adjustment fpaa under sec_6226 has been issued to any of the partnerships with respect to taxable_year discussion petitioners’ first challenge to respondent’s disallowance of the nol carryovers is that respondent was without authority to make such a determination accordingly petitioners move that the case be dismissed for lack of jurisdiction in the event the matter is not resolved on jurisdictional grounds petitioners move for summary_judgment on the ground that the prepetition partnership losses were properly reported by mr katz in his individual capacity respondent has filed a cross-motion for summary_judgment with respect to this issue we begin with petitioners’ jurisdictional argument a petitioners’ motion to dismiss for lack of jurisdiction petitioners argue that respondent’s notice_of_deficiency is invalid to the extent it disallows the nol carryovers petitioners deducted for the tax years at issue petitioners contend that -- - the nol carryovers constitute affected items governed by the unified_audit and litigation procedures and that respondent has failed to comply with those procedures by not first proceeding against the relevant partnerships tefra procedures the unified_audit and litigation procedures were enacted as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 and are commonly referred to as the tefra procedures the tefra procedures provide a method for adjusting partnership items in a single unified partnership proceeding rather than in separate actions against each partner see sec_6221 in general the commissioner is precluded from assessing a deficiency attributable to a partnership_item until after the completion of the partnership--level proceeding see sec_6225 the same prohibition extends to the assessment of a deficiency attributable to an affected_item as the tax treatment of such an item is dependent on the treatment of a partnership_item be g 99_tc_325 n c f energy partners v commissio89_tc_741 87_tc_783 accordingly a notice_of_deficiency issued prior to the completion of the the tefra procedures effective for partnership taxable years beginning after date have been amended since their enactment and now constitute sec_6221 through - partnership-level proceeding is invalid to the extent it relates to a partnership_item or an affected_item see 114_tc_519 no fpaa was issued by respondent and no partnership--level proceedings have been commenced regarding the prepetition partnership losses in the present case accordingly if the nol carryovers at issue constitute affected items as petitioners contend we must grant the motion to dismiss on the basis that the notice_of_deficiency is invalid as it relates to those items with this procedural framework in mind we turn to the issue of whether the nol carryovers may be properly characterized as affected items under the tefra procedures definition of affected_item and partnership_item sec_6231 defines an affected_item as any item to the extent such item is affected by a partnership_item see also n c f energy partners v commissioner supra pincite maxwell v commissioner supra pincite sec_301 a -i1t temporary proced admin regs fed reg date sec_6231 defines the term partnership_item as any item required to be taken into account for the partnership’s taxable_year to the extent the regulations establish that such item is more appropriately determined at the partnership level than at the partner level the regulations include in the definition of a partnership_item each partner’s share of items of --- - income gain loss deduction or credit of the partnership see sec_301 a -1 a proced admin regs bankruptcy requlation the secretary is authorized to identify by regulations certain instances in which the treatment of an item as a partnership_item under the tefra procedures will interfere with the effective and efficient enforcement of the internal_revenue_code see sec_6231 the secretary has identified the bankruptcy of a partner as one such instance see sec_301_6231_c_-7t a temporary proced admin regs the bankruptcy regulation fed reg date which provides as follows a bankruptcy the treatment of items as partnership items with respect to a partner named as a debtor ina bankruptcy proceeding will interfere with the effective and efficient enforcement of the internal revenue laws accordingly partnership items of such a partner arising in any partnership taxable_year ending on or before the last day of the latest taxable_year of the partner with respect to which the united_states could file a claim for income_tax due in the bankruptcy proceeding shall be treated as nonpartnership_items as of the date the petition naming the partner as debtor is filed in bankruptcy if the bankruptcy regulation applies to convert a partnership_item into a nonpartnership item the effect of the conversion is to except the item from the thfra procedures the tax treatment of the item therefore may be determined in accordance with the deficiency procedures applicable to the partner’s individual tax case see 89_tc_198 relevant partnership_item inguiry the parties believe that our jurisdiction in this case turns on whether the bankruptcy regulation operates upon the prepetition partnership losses respondent argues that the regulation converts the prepetition partnership losses from partnership items to nonpartnership_items while petitioners contend that such losses fall outside the scope of the regulation we however believe that the jurisdictional issue before us is more appropriately resolved on other grounds respondent does not challenge the propriety of the prepetition partnership losses rather respondent contends only that those losses should have been reported by mr katz’ bankruptcy_estate as opposed to mr katz in his individual capacity thus even if we assume that the bankruptcy regulation does not operate to convert the prepetition partnership losses to nonpartnership we are left with the issue of whether the manner in which items partnership items are allocated between a partner in bankruptcy and the partner’s bankruptcy_estate is a determination which pursuant to the tefra procedures must be made at the partnership level we therefore shall determine our jurisdiction based on the resolution of this latter issue as the determination of whether the bankruptcy regulation converts the prepetition partnership losses to nonpartnership_items is not necessary to our decision we leave that determination for another day -- - a fundamental principles relating to a partner in bankruptcy and the partner’s bankruptcy_estate we begin our discussion with a review of some fundamental principles relating to the bankruptcy of an individual debtor when an individual files a chapter petition in bankruptcy a bankruptcy_estate is created as a separate_entity for purposes of both bankruptcy law and tax law see u s c sec_541 sec_1398 the estate succeeds to all legal and equitable interests of the debtor in property as well as certain tax_attributes of the debtor see u s c sec_541 sec_1398 the estate computes its tax_liability in the same manner as a married individual filing a separate_return see sec_1398 and the chapter trustee is responsible for filing tax returns throughout the duration of the bankruptcy proceeding see sec_6012 b see also u s c sec_704 b allocation inquiry as framed by petitioners petitioners contend that the manner in which the prepetition partnership losses are allocated among the partners constitutes a partnership_item under the tefra procedures we agree with petitioners as to the merit of this proposition as provided in sec_6226 the manner in which partnership items are sec_1398 was enacted as part of the bankruptcy_tax_act_of_1980 publaw_96_589 94_stat_3397 sec_1398 does not apply to all types of bankruptcy proceedings but rather only to proceedings under ch relating to liquidations or ch relating to reorganizations of the u s bankruptcy code in which the debtor is an individual see sec_1398 allocated among the partners is a determination which this court may make in the course of a partnership-level proceeding sec_6226 scope of judicial review --a court with which a petition is filed in accordance with this section shall have jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item emphasis added since the allocation of partnership items among the partners may be resolved at the partnership level it follows that such allocation is itself a partnership_item under the tefra procedures see rule b defining a partnership action as an action for readjustment of partnership items under sec_6226 see also h conf rept pincite 1982_2_cb_600 stating that neither the secretary nor the taxpayer will be permitted to raise nonpartnership_items in the course of a partnership proceeding while we agree with petitioners that the manner in which partnership items are allocated among the partners is a determination that must be resolved at the partnership level we note that respondent is not seeking to allocate the prepetition partnership losses from mr katz to one or more other partners of record in the subject partnerships rather respondent questions the allocation of partnership losses between one partner of record and that partner’s bankruptcy_estate accordingly the relevant allocation is not expressly within the scope of sec_6226 see eg 95_tc_74 describing an allocation of subchapter_s items between a shareholder of record and the purported beneficial_owner of such shares as not expressly within the scope of sec_6226 ’ cc proper allocation inquiry the issue that we must decide is once a partnership has allocated partnership items in respect of the interest of a partner who has commenced a bankruptcy proceeding during the partnership taxable_year whether the subdivision of those items between the partner and his bankruptcy_estate constitutes a partnership_item under the tefra procedures resolution of this is tantamount to determining whether a partner in bankruptcy and ’ pursuant to the s_corporation audit and litigation procedures s_corporation procedures sec_6241 through a subchapter_s_item is defined as any item of an s_corporation to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the corporate level sec the tax treatment of a subch s item generally must be determined in a corporate-level proceeding see sec_6241 the s_corporation procedures were enacted shortly after the tefra procedures as part of the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1691 the s_corporation procedures were repealed as of date by the small_business job protection act of publaw_104_188 sec c 110_stat_1781 sec makes certain provisions of the tefra procedures relating to partnership items applicable to subch s items except as modified or made inapplicable by the regulations among the incorporated provisions is sec_6226 which governs the judicial determination of partnership items see sec see also s rept pincite 1982_2_cb_718 his bankruptcy_estate should be treated as separate partners for purposes of sec_6226 should a debtor and his bankruptcy_estate be treated as one or two partners we believe that a partner in bankruptcy and his bankruptcy_estate are appropriately treated as a single partner for purposes of tefra procedures while the bankruptcy_estate arises as a distinct legal entity upon the debtor’s filing of a petition for relief the estate cannot be characterized as unrelated to the debtor rather the bankruptcy_estate functions as the debtor’s economic proxy created to facilitate the disposition of the debtor’s property pursuant to the federal bankruptcy laws it is between these two related entities that the beneficial_ownership of a single partnership_interest will change hands through the course of the bankruptcy proceeding see u s c sec_541 a initial transfer to the bankruptcy_estate id sec_554 permitting bankruptcy trustee to abandon property of the estate that is burdensome or of inconsequential value id sec a distribution to the debtor of any property of the estate that remains after allowed claims have been satisfied when viewed from the perspective of the partnership in its determination of each partner’s distributive_share of partnership sdollar_figuremr katz and his bankruptcy_estate each satisfy the definition of a partner under sec_6231 however we do not interpret this characterization as requiring that the two be treated as separate partners under the thfra procedures tax items a partner in bankruptcy and his bankruptcy_estate are properly considered as one and the same ii is the allocation of a partner’s distributive_share between the partner and his bankruptcy_estate a determination that should be made at the partnership level the tefra provisions and the accompanying legislative_history reflect a desire on the part of congress to have only those items that are more appropriately determined at the partnership level constitute the subject of a partnership-level proceeding see sec_6221 sec_6231 h conf rept pincite 1982_2_cb_600 the determination of the manner in which items of income gain loss deduction and credit are allocated among the various partners in a partnership is one best made at the partnership level because the allocation to one partner necessarily affects the allocation to another not surprisingly the partnership must provide the distributive shares of each of its partners in its information tax_return see schedule_k-1 to form_1065 u s partnership return of income yet once the partnership has determined the distributive_share of a partner who happens to be in bankruptcy there exists no statutory obligation upon the partnership to subdivide the distributive_share between such partner and his bankruptcy_estate ’ this stands to reason as such a suballocation will this fact will be illustrated in our discussion infra of the merits of the allocation of the prepetition partnership losses as between mr katz and his bankruptcy_estate -- - have no effect on the remaining partners the subdivision of partnership tax items between the two related but independently taxed entities is thus not a determination required to be taken into account for the partnership’s taxable_year as contemplated by sec_6231 a conclusion as to jurisdictional issue we hold that the manner in which the distributive_share of a partner in bankruptcy is allocated between the partner in his individual capacity and his bankruptcy_estate is not a partnership_item under the tefra procedures accordingly the merits of such an allocation need not be resolved ina partnership-level proceeding but rather may be resolved ina proceeding at the partner level such as the present one ’ petitioners’ motion to dismiss for lack of jurisdiction shall be denied b parties’ cross--motions for summary_judgment the parties have each moved for summary_judgment with respect to whether the prepetition partnership losses were to be reported by mr katz or his bankruptcy_estate summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and that a decision may be entered we note that our holding is consistent with gulley v commissioner tcmemo_2000_190 which addressed in a partner- level proceeding the proper allocation of partnership losses between a taxpayer in bankruptcy and the taxpayer’s bankruptcy_estate the jurisdictional issue however was not addressed in that case -- - as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir as there exists no factual dispute pertaining to the disputed allocation we shall address the legal issue before us gross_income of a bankruptcy_estate is defined as the gross_income of the debtor to which the estate is entitled pursuant to the u s bankruptcy code see sec_1398 under bankruptcy law the bankruptcy_estate is entitled to the income generated by property of the estate see u s c sec_541 anda debtor’s partnership_interest becomes property of the estate upon the filing of the bankruptcy petition see id sec_541 gross_income of the estate however does not include amounts received or accrued by the debtor prior to the commencement of the bankruptcy proceeding see sec_1398 gross_income of the debtor is that which remains after excluding those items which are included in gross_income of the estate see sec_1398 e with sec_1398 in mind we turn to the relevant provisions governing the income_taxation of partners and partnerships a partner must include in gross_income his share of income gain loss deduction or credit for any taxable_year of the partnership ending with or within the partner’s taxable_year see sec_706 see also sec_1_706-1 income_tax regs the critical date under this provision is the last day of the partnership taxable_year for it is on this day that the partner is treated as receiving his share of the aforementioned partnership tax items see gulley v commissioner tcmemo_2000_190 respondent’ s position respondent contends that the general rules recited above are sufficient to determine the proper reporting of the prepetition partnership losses as between mr katz individually and mr katz’ bankruptcy_estate respondent’s two-step analysis proceeds as follows first under sec_706 the partnerships are treated as distributing mr katz’ distributive_share of partnership tax items on date the last day of the taxable_year of each such partnership second given that mr katz’ bankruptcy_estate succeeded to the partnership interests on date and held beneficial_ownership of such interests on date all the calendar_year distributive shares which include the prepetition partnership losses belonged to and were reportable by mr katz’ bankruptcy_estate under sec_1398 respondent’s analysi sec_1s consistent with the treatment of the issue in sheinfeld et al collier on bankruptcy par tx13 d 15th ed rev thus the partnership would allocate the entire year’s income or loss to the person who is the partner on the last day of the partnership’s taxable_year if the debtor partner’s bankruptcy_estate still exists when the partnership’s taxable_year ends the estate not the debtor partner would receive the allocation fn ref omitted -- - petitioners argue that respondent’s analysis is flawed petitioners invoke several code provisions which they contend require a partnership to allocate to a partner in bankruptcy the portion of his distributive_share for the partnership taxable_year which is attributable to the period prior to the commencement of the partner’s bankruptcy proceeding we address these arguments below petitioners’ arguments under sec_1398 a sec_1398 d petitioners contend that the failure to allocate the prepetition partnership losses to mr katz individually is tantamount to forcing a sec_1398 short taxable_year election upon mr katz with respect to his partnership interests pursuant to sec_1398 a debtor may elect to divide the taxable_year in which he files bankruptcy into two short years the first of which ends on the day prior to the commencement of the bankruptcy proceeding and the second of which begins on the bankruptcy commencement_date ' if however the debtor decline sec_11 a debtor’s federal_income_tax liabilities attributable to taxable years which have closed prior to the commencement of the bankruptcy proceeding are assumed by and collectible from the bankruptcy_estate see u s c sec_101 definition of creditor id sec_502 general_rule regarding allowance of claims against the bankruptcy_estate accordingly if the debtor makes the sec_1398 election his tax_liability for the first short taxable_year becomes an allowable claim against the bankruptcy_estate as a claim arising prior to the bankruptcy continued - - to make the sec_1398 election the debtor’s taxable_year is determined without regard to the bankruptcy proceeding see sec_1398 petitioners contend that even though mr katz chose not to make the sec_1398 election the allocation of the prepetition partnership losses to his bankruptcy_estate effectively forces such an election upon him petitioners’ argument proceeds along the following lines first had mr katz made the sec_1398 election the prepetition partnership losses would have been allocated to mr katz thereby generating an nol for the first short taxable_year second as a consequence to the making of the sec_1398 election the bankruptcy_estate would have succeeded to mr katz’ nol carryovers that existed as of date the first day of the second short taxable_year pursuant to sec_1398 third since the allocation of the prepetition partnership losses directly to the estate has the same result as allowing those continued filing see in re johnson bankr bankr d mass in re moore bankr bankr w d pa in re mirman bankr bankr e d va in re turboff bankr bankr s d tex in the absence of a sec_1398 election the debtor’s tax_liability for the entire year in which the bankruptcy proceeding commences is collectible directly from the debtor individually with no portion being collectible from the bankruptcy_estate see in re smith bankr bankr d md in re johnson supra pincite in re moore supra pincite in re mirman supra pincite in re turboff supra pincite - - losses to be inherited by the estate through the nol_carryover the allocation of those losses to mr katz’ bankruptcy_estate is the equivalent of mr katz’ making the sec_1398 short- year election petitioners’ argument is flawed in a number of respects with the principal error lying in the first assumption--that the prepetition partnership losses would have been allocated to mr katz individually under sec_1398 had he made the sec_1398 d short-year election under sec_706 a partner’s share of partnership loss is distributed as of the last day of the taxable_year of the partnership given that sec_1398 d affects only the taxable_year of the partner the short-year election has no effect on the date on which the partnership loss is deemed to be distributed by the partnership in other words even if mr katz had made the sec_1398 d election the prepetition partnership losses would not have been distributed by the partnerships until the close of the respective partnership taxable years pursuant to sec_706 see purintun partnerships and partners in bankruptcy j partnership taxn whether or not the debtor partner makes the short taxable_year election the distributive_share of income or loss from the entire partnership taxable_year in which the partner’s bankruptcy petition is filed should be included in the return of the estate american bar association --- - section of taxation report of the sec_108 real_estate and partnership task force part ii tax law concluding that when an individual files bankruptcy prior to the close of the partnership’s taxable_year his bankruptcy_estate would get the benefit or detriment of the partnership income or loss for the entire year and noting that the sec_1398 short_period election to treat the debtor’s taxable_year of bankruptcy filing as two taxable years would not affect the result as petitioners’ argument rests upon a faulty assumption we reject it b sec_1398 b petitioners note that sec_1398 provides that the interest in a partnership of a debtor who is an individual shall be taken into account under this section in the same manner as any other interest of the debtor petitioners then contend that since income or loss received during the prepetition period on property other than a partnership_interest was taxable to mr katz individually under sec_1398 sec_1398 b mandates that the portion of the partnership income or loss attributable to the prepetition period must also be allocated to mr katz in his individual capacity petitioners read sec_1398 out of context sec_1398 b provides as follows -- - section does not apply at partnership level --for purposes of subsection a a partnership shall not be treated as an individual but the interest in a partnership of a debtor who is an individual shall be taken into account under this section in the same manner as any other interest of the debtor emphasis added when read in conjunction with sec_1398 providing that sec_1398 applies only to certain bankruptcy proceedings in which the debtor is an individual the purpose of the first portion of sec_1398 is to render sec_1398 inapplicable to a partnership in bankruptcy the second portion of sec_1398 upon which petitioners base their argument is properly interpreted as a clarification that even though sec_1398 does not apply to a partnership in bankruptcy it nonetheless governs the tax treatment of a partnership_interest of an individual in bankruptcy sec_1398 is thus not intended to articulate a specific manner in which the income or loss from a partnership_interest is to be divided between a partner and his bankruptcy_estate rather such specifics are addressed in sec_1398 petitioners’ reliance upon sec_1398 b is misplaced petitioners’ argument under sec_706 sec_706 provides that the distributive_share of income or loss for the entire partnership taxable_year is deemed to be distributed to the holder of the partnership_interest as of the close of the partnership taxable_year given that mr katz’ - - bankruptcy_estate held beneficial_ownership of the partnership interests as of the close of the various partnership taxable years it 1s incumbent upon petitioners to identify an exception to the sec_706 general_rule in order for the prepetition partnership losses to be allocated to mr katz in his individual capacity in this regard petitioners offer sec_706 petitioners argue that the varying_interests_rule under sec_706 was triggered when mr katz filed his chapter petition in bankruptcy sec_706 enacted as part of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 provides in pertinent part as follows in general -- if during any taxable_year of the partnership there is a change in any partner’s interest in the partnership each partner’s distributive_share of any item_of_income gain 1o0ss deduction or credit of the partnership for such taxable_year shall be determined by the use of any method prescribed by the secretary by regulations which takes into account the varying interests of the partners in the partnership during such taxable_year emphasis added in particular petitioners contend that mr katz experienced a change in interest under sec_706 when his ownership interests in the partnerships were extinguished by the operation of u s c sec_541 the argument follows that each partnership was required under sec_706 to make an allocation in respect of mr katz’ extinguished interest respondent contends that sec_706 has no application to a transfer of a partnership_interest pursuant to - u s c sec_541 as explained below we agree see gulley v commissioner tcmemo_2000_190 petitioner’s transfer of his interest in the partnership to the bankruptcy_estate was not a change in interest requiring an allocation of his distributive_share of partnership items between himself and the bankruptcy_estate for purposes of sec_706 sec_706 cannot be read in isolation it must be read in the larger context of sec_706 particularly sec_706 prior to its amendment by defra discussed infra but following its amendment by the tax reform act of publaw_94_455 90_stat_1547 sec_706 provided as follows partner who retires or sells interest in partnership ---- a disposition of entire_interest ---the taxable_year of a partnership shall close-- with respect to a partner who sells or exchanges his entire_interest ina partnership and with respect to a partner whose interest is liquidated such partner’s distributive_share of items described in sec_702 for such year shall be determined under regulations prescribed by the secretary for the period ending with such sale exchange or liquidation b disposition of less than entire_interest ---the taxable_year of a partnership shall not close with respect to a partner who - - sells or exchanges less than his entire_interest in the partnership or with respect to a partner whose interest is reduced whether by entry of a new partner partial_liquidation of a partner’s interest gift or otherwise but such partner’s distributive_share of items described in sec_702 shall be determined by taking into account his varying interests in the partnership during the taxable_year emphasis added the language used in the prior version of sec_706 reveals that it served two distinct but complementary functions first former sec_706 identified certain events triggering events which required the partnership either to close its taxable_year with respect to a partner or to determine a partner’s distributive_share by taking into account the change in the partner’s interest which had occurred over the course of the partnership taxable_year second former sec_706 addressed the manner in which a partner’s distributive_share was to be determined as a result of the occurrence of a triggering event defra amended sec_706 by severing its two functions and moving the second over to newly enacted sec_706 in particular the provisions of former sec_706 emphasized above were stricken and consolidated to form the general_rule set out in sec_706 the purpose behind this consolidation was to facilitate the addition of subsec d was added to sec_706 by sec_72 of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 the deletions from sec_706 were mandated by defra sec_72 captioned conforming amendments - - specific rules in later portions of sec_706 aimed at curbing the retroactive_allocation of deductions to late-entering partners through the use of the cash_method of reporting see sec_706 or through the use of tiered partnerships see sec_706 the conference_report accompanying defra explains as follows the tax reform act of amended the partnership provisions to preclude a partner who acquires his interest late in the taxable_year from taking into account partnership items incurred prior to his entry into the partnership retroactive_allocations of partnership losses the act provided that when partners’ interests change during the taxable_year each partner’s share of various items of partnership income gain loss deduction and credit is to be determined by taking into account each partner’s varying interest in the partnership during the taxable_year some taxpayers argue that the act rule may be avoided in the case of tiered_partnership arrangements on the theory that losses sustained by the lower-tier partnerships are allocable to the day in the upper-tier partnership’s taxable_year on which the lower-tier partnership’s taxable_year closes similarly partnerships using the cash_receipts_and_disbursements_method of accounting have avoided the retroactive_allocation rules by deferring actual payment of accrued deductions until near the end of the partnership’s taxable_year h conf rept pincite 1984_3_cb_1 emphasis added the origins of sec_706 reveal that it was not intended to articulate an additional change_of interest triggering event which would require the application of special rules to determine a partner’s distributive_share for the partnership taxable_year in which the change occurred rather -- p7 - the reference in sec_706 to a change in any partner’s interest is properly interpreted as a reference to those events articulated in sec_706 in short sec_706 assumes the occurrence of a triggering event it does not provide for one thus contrary to petitioners’ assertions the determination of whether sec_706 requires the subdivision of a partner’s distributive_share between the partner individually and the partner’s bankruptcy_estate cannot be made with reference to sec_706 alone rather it must first be determined whether a transfer from a debtor to his bankruptcy_estate pursuant to u s c sec_541 constitutes a triggering event under sec_706 to the extent mr katz’ partnership interests were affected by the filing of his chapter bankruptcy petition they were completely terminated accordingly the relevant provision of sec_706 is subparagraph a which addresses dispositions of an entire partnership_interest the determination of whether the transfer of mr katz’ partnership interests to his bankruptcy_estate constitutes a sale exchange or liquidation under sec_706 a is rather straightforward sec_1398 dictates that the transfer of property from a debtor to his bankruptcy_estate which occurs by reason of the bankruptcy filing shall not be treated as a disposition for purposes of any provision of the internal revenue - - code which assigns tax consequences to a disposition see also gulley v commissioner tcmemo_2000_190 smith v commissioner tcmemo_1995_406 as the transfer of mr katz’ partnership interests to his bankruptcy_estate did not constitute a triggering event under sec_706 mr katz did not thereby experience a change in interest under sec_706 sec_706 thus has no application to this case conclusion as to disputed allocation we hold that the prepetition partnership losses were properly reportable in their entirety by mr katz’ bankruptcy_estate pursuant to sec_706 and sec_1398 ' we therefore sustain respondent’s disallowance of the nol carryovers claimed by petitioners for tax years to to the extent those carryovers are attributable to the prepetition partnership losses mr katz claimed on his separately filed return for ‘to the extent not discussed in this opinion we find petitioners’ arguments in favor of a contrary holding to lack merit to reflect the foregoing an appropriate order will be issued denying petitioners’ motion to dismiss denying petitioners’ motion for summary_judgment and granting respondent’s motion for summary_judgment and decisions will be entered under rule
